Taft, C. J.,
concurring. The decision in State v. Cunningham, 171 Ohio St., 54, 167 N. E. (2d), 897, is apparently based upon those words in Section 2945.72, Revised Code, providing against discharge of a defendant where “there is not time to try him at such third term.” Those words of limitation are not included in Section 2945.71, Revised Code. Section 2945.72, Revised Code, applies to a person “held by recognizance” while Section 2945.71 deals with a person “detained in jail.” It is apparent that the latter section (2945.71) and not the former (2945.72) is applicable to the appellant.
The legislative history of the three sections of the Revised Code quoted in Judge Herbert’s opinion shows that they were first enacted as three separate sections in 1868 and have so continued as three separate sections to the present time in substantially the same form as when first enacted. Apparently, the General Assembly in enacting these three separate sections recognized that the situation of one “detained in jail” was more serious than that of one “held by recognizance.”
For similar reasons the cases of Erwin v. State, 29 Ohio St., 186, 23 Am. Rep., 733, and Johnson v. State, 42 Ohio St., 207, are distinguishable from the instant case.
The principal contention of the state is that Section 2945.73, Revised Code, by implication recognizes the right of the state to try this defendant after the end of the second term after the term at which the indictment was presented against him. The foundation for this contention is that that statutory section recognizes the necessity of an “ application # * * for * * * discharge ’ ’ and the assumption that such application cannot be made before the end of the second term after the term at which the indictment was presented. If that assumption is correct, then the state may, by reason of the provisions of that statutory section, secure a continuance in the third term after the term in which the indictment was presented to a subsequent term where “there is material evidence for the state which cannot be had, * * # reasonable effort has been made to procure it, and * * * there is just ground to believe that such evidence can be had at the next term.”
It is then argued that, if the state may secure such a continuance from the third to a fourth term after the term at .which such indictment was presented, it would be absurd to hold *28that the state cannot, without seeking such a continuance, go forward at that time with its prosecution, i. e., during the third term after the term at which the indictment was presented.
In our opinion, the fallacy in this contention is the assumption upon which it is based, i. e., that an application for the discharge of a person under Section 2945.71 cannot be made until the third (not the second) term after the term at which the indictment was presented. Such assumption is irreconcilable with the words of Section 2945.71, Revised Code, and there is nothing in Section 2945.73, Revised Code, to support it. So far as the words of Section 2945.73, Revised Code, are concerned, it would appear that such application can be made in the second term after the term at which the indictment was presented. This court has so held. Ex parte McGehan, 22 Ohio St., 442. See State v. Cunningham, supra (171 Ohio St., 54, 57). Where such an application is made at that time, the court can then allow a continuance as provided in Section 2945.73, Revised Code, but not beyond the third term after the term at which the indictment was presented. Admittedly, no effort was made by the prosecutor to take advantage of Section 2945.73, Revised Code, since no application of the sort described in that section was made before the end of the second term after the term at which the indictment was presented against the appellant.